Citation Nr: 1130953	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a disability of the right upper extremity, also claimed as right carpal tunnel syndrome, to include as due to service-connected left knee disability.  

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.

In the November 2008 rating decision, the RO increased the back disability to a 20 percent rating, effective December 13, 2005.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for a disability of the right upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  At its worst, the Veteran's forward flexion of the thoracolumbar spine is to 50 degrees with pain, and without any flare-ups requiring doctor-prescribed bed rest.

3.  At its worst, the Veteran's left knee flexion is to 120 degrees, and extension to 0 degrees, and without any episodes of incapacitation.

4.  The Veteran's left knee has mild instability manifested by occasional giving out due to degenerative changes of the left knee.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an evaluation in excess of 10 percent for degenerative changes of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 (2010).

3.  The criteria for a separate 10 percent rating for instability due to degenerative changes of left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in January 2006, March 2006, May 2008, and September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his increased rating and service connection claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the January 2006 and March 2006 VCAA notices were given prior to the appealed AOJ decision, dated in May 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

As noted above, the Veteran has been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran contends that his lumbar spine and left knee disabilities are more severely disabling than currently rated.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In regards to the musculoskeletal disabilities, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 require consideration of a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Low back

The Veteran seeks a rating in excess of 20 percent for his service-connected lumbar spine disability.  

By way of background, the Veteran's back disability was originally assigned a 10 percent rating under the former rating criteria for rating spinal disabilities (38 C.F.R. § 4.71a, Diagnostic Code 5295).  In November 2008, his back disability was assigned a 20 percent rating pursuant to the current rating criteria for disabilities of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the former Diagnostic Code 5295, a 20 percent rating is assigned when there is evidence of lumbosacral strain with muscle spasm on extreme forward bending or loss of lateral spine motion.  A 40 percent rating is assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended, including criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a general rating formula for diseases and injuries of the spine for the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as outlined above under the discussion of Diagnostic Code 5293 (Intervertebral Disc Syndrome is redesignated as Diagnostic Code 5243).

The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a general rating formula for diseases and injuries of the spine for the new Diagnostic Codes 5235 to 5243.  As the Veteran filed his claim for increase in December 2005, the revised rating criteria are for application.  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100

Unfavorable ankylosis of the entire thoracolumbar spine.....50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.....40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.....30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.....20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.....10

In August 2007, the Veteran was afforded a VA examination of the spine during which he reported constant low back pain with weakness and stiffness.  He stated the pain was burning, sharp, and aching in nature.  On a scale of 1 to 10, with 10 being the most severe pain, he assessed his pain as being 10.  Treatment for pain was reported as including over-the-counter pain medication and cortisone shots.  The Veteran denied any periods of incapacitation due to low back pain.  

Range of motion testing revealed forward flexion of the thoracolumbar spine to 50 degrees with pain, extension to 30 degrees with pain at 20 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Upon repetitive motion, the Veteran had functional impairment due to pain, but no additional limitation based upon fatigue, weakness, lack of endurance, or incoordination.  Physical inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curvatures of the spine.  The examiner found no evidence of intervertebral disc syndrome (IVDS) or permanent nerve root involvement.  The examiner diagnosed the Veteran has having degenerative joint disease of the lumbar spine.  

In March 2009, the Veteran underwent another VA examination of the joints.  He reported similar symptoms as in the prior examination, but denied any numbness, or loss of bladder or bowel control.  He again denied any periods of incapacitation, but had difficulty bending and lifting.  Range of motion testing revealed forward flexion to 50 degrees with pain at 50 degrees, extension to 15 degrees with pain at 15 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 15 degrees.  The examiner continued the Veteran's diagnosis of a back condition with mild degenerative joint disease.  The examiner indicated that the Veteran's service-connected disabilities moderately effected his usual occupation, but had no effect on his activities of daily living.  

Relevant VA treatment records reflect extensive treatment for low back pain.  The Veteran has requested a back brace and cane to aid in ambulation.  In addition to the other diagnoses, the Veteran was also noted to have a bulging disc at L5-S1.  

Given the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected back disability.  There is no clinical evidence of record showing forward flexion of the thoracolumbar spine limited to 30 degrees or less, nor is there favorable ankylosis of the entire thoracolumbar spine.  In fact, his forward flexion, at its worst, is limited to 50 degrees with pain at 50 degrees.  Additionally, there is no evidence that the Veteran has incapacitating episodes lasting more than two weeks, or physician recommended bed rest, nor has she contended otherwise.  In fact, in both the August 2007 and March 2009 VA examinations, the Veteran denied periods of incapacitation.  Thus, the Board will not address the current regulations regarding IVDS.  

Ultimately, the Board finds that the Veteran's low back disability is not of a severity to warrant a rating in excess of 20 percent.  As such, the appeal is denied.  

Left knee

The Veteran contends that his left knee disability warrants a rating in excess of 10 percent.  

Diagnostic Code 5010 is considered when a veteran has traumatic arthritis and this diagnostic code directs the use of rating criteria found at Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, found at 38 C.F.R. § 4.71a, ratings are assigned based on limited flexion of the knee.  There must be evidence of flexion limited to 45 degrees in order for a 10 rating to be assigned.  If flexion is limited to 30 degrees, a 20 percent is assigned, and if flexion is limited to 15 degrees, a 30 percent rating is assigned.  Under Diagnostic Code 5261, a 10 percent rating is assigned if extension is limited to 10 degrees, 20 percent is assigned if extension is limited to 15 degrees, and 30 percent is assigned if extension is limited to 20 degrees.  Separate ratings for both limited flexion and limited extension are allowed if the objective evidence shows a compensable level of limited motion for both directions.  See VAOPGCPREC 9- 2004.

Ratings for knee disabilities may also be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, when there is evidence of knee impairment with recurrent subluxation or lateral instability.  Specifically, a 10 percent evaluation is assigned when the impairment due to subluxation or instability is deemed to be slight, a 20 percent evaluation is assigned when the impairment is moderate, and a 30 percent evaluation is assigned when the impairment is deemed to be severe due to recurrent subluxation or lateral instability.  It is noted that knee impairments may also be evaluated based on dislocated or removed cartilage, nonunion and/or malunion of the tibia and fibula, or the presence of genu recurvatum.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when limitation of knee motion is compensable, or under Code 5003 or 5010, when there is X-ray evidence of arthritis together with a finding of painful motion.  Diagnostic Code 5003 allows for rating disabilities of the joints by the level of limitation of motion when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  In order for a separate rating to be assigned, there must be evidence of additional disability not already considered in evaluating the disability under Diagnostic Code 5257 in order to avoid pyramiding as per 38 C.F.R. § 4.14.

In August 2007, the Veteran underwent a VA examination of the joints and reported constant left knee pain that is burning, aching, and sharp in nature.  He assessed his pain level as being 8 out of 10, with 10 being the most severe pain.  He reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He denied heat, redness, dislocation, or periods of incapacitation.  The Veteran used over-the-counter pain medications and cortisone shots for treatment of his left knee symptoms.  His reported functional impairment was difficulty kneeling, standing, or walking for long periods of time.  

Range of motion testing in the left knee revealed flexion to 140 degrees with pain at 130 degrees, and extension to 0 degrees.  There was evidence of guarding of movement, but no edema, effusion, weakness, tenderness, redness, heat or subluxation found.  There was no "locking" pain, genu recurvatum, or crepitus.  The examiner indicated that left knee joint function was additionally limited by pain, but not by fatigue, weakness, lack of endurance, and incoordination following repetitive use.  Anterior and posterior cruciate ligament stability testing of the left knee was within normal limits.  The medial and lateral collateral ligaments stability testing of the left knee was within normal limits.  Also, the medial and lateral meniscus testing of the left knee was within normal limits.  The examiner diagnosed a left knee condition secondary to residuals of a fracture of the left tibia.  

During the Veteran's March 2009 VA examination, he essentially reported similar symptoms in the left knee as in the previous VA examination.  He reported difficulty with prolonged standing and walking, and reported giving way and locking, among other symptoms.  He advised that he uses a left knee brace and cane for ambulation.  Range of motion testing in the left knee revealed flexion to 120 degrees with pain at 120 degrees, and extension to 0 degrees.  The examiner opined that upon repetitive use there was additional functional limitation due to pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Physical examination revealed ligaments stability and meniscus testing all within normal limits.  The examiner confirmed the left knee condition with degenerative joint disease diagnosis, and found moderate effect on his usual occupation, but no effect on his activities of daily living.  

Relevant VA treatment records reflect consistent complaints of left knee pain and problems.  Following a January 2006 MRI, the Veteran was noted to have a medial meniscus tear, moderate to severe chondromalacia, and osteoarthritis of the left knee joint.  

Given the evidence of record, the Board finds that the Veteran's 10 percent rating for functional impairment of the left knee is continued.  The Board finds, however, that it would not be pyramiding to award the Veteran a 10 percent rating for instability of the left knee.

The Veteran is not entitled to separate ratings under Diagnostic Codes 5260 and 5261 as there is no evidence of limitation of flexion in the left knee to 45 degrees, or limitation of extension to 10 degrees.  In fact, at its worst, the Veteran's left knee flexion is to 120 degrees, and extension to 0 degrees.  There is also no evidence of ankylosis of either knee joint, nonunion or malunion of the tibia and fibula, nor is there evidence of genu recurvatum to warrant ratings under Diagnostic Codes 5256, 5262, and 5263.  As such, a single 10 percent rating for left knee limitation of motion is continued.

The Board finds also, that the Veteran is not entitled to a 20 percent rating under Diagnostic Code 5003 for painful motion as there is no evidence of occasional incapacitating exacerbations of the left knee.

As noted above, the Board finds that the Veteran is entitled to a separate 10 percent rating for instability of the knee.  The Veteran has consistently reported that his left knee gives way from time to time.  Although VA examination reports show stability and meniscus testing within normal limits, the Veteran has competently reported instability, giving way, and locking, and in 2006 was noted to have a left medial meniscus tear.  Additionally, he reported using a knee brace to stabilize his left knee and uses a cane for ambulation.  As such, the Board awards a separate 10 percent rating under Diagnostic Code 5257 for slight instability of the left knee.  The Veteran is not, however, entitled to a rating in excess of 10 percent for instability as there is no clinical evidence to show that the instability is moderate or severe in nature.  Of note, there is no evidence of limitation of flexion and extension to warrant a separate evaluation of each pursuant to VAOPGCPREC 9-2004.

Hart and extraschedular considerations

The Board has also considered whether staged ratings should be assigned pursuant to Hart, but finds under the circumstances, it is not appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disabilities during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disabilities alone are the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

A rating in excess of 20 percent for service-connected back disability is denied.  

A rating in excess of 10 percent for a left knee disability is denied.

A separate 10 percent rating for left knee instability is awarded, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that additional evidentiary development is necessary regarding the Veteran's claim of service connection for a disability of the right upper extremity.  

The Veteran essentially contends that he has a disability of the right upper extremity attributable to his period of active duty or secondary to a service-connected disability.  Namely, he asserts that because of his service-connected left knee disability, he must use a cane, and use of the cane has caused a disability of the right upper extremity.  

In December 2005, an EMG was performed and revealed an abnormal study.  There was electrical evidence of median neuropathy of the right wrist that is electrophysiologically at least moderate in severity.  There was no evidence of ulnar or radial neuropathy on the right.  

VA examinations regarding the left knee and low back reflect the Veteran's continued use of a cane for ambulation.  The Veteran, however, has not been afforded a VA examination in conjunction with his claim for a disability of the right upper extremity.  Thus, the Board finds that a remand is necessary for a VA examination to be scheduled and an opinion obtained as to whether any disability of the right upper extremity is related to the Veteran's service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disability of the right upper extremity.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing.  The examiner should then render an opinion as to whether it is at least as likely as not that any current disability of the right upper extremity had its onset in service, or was caused or worsened by a service-connected disability.  The examiner should specifically address the Veteran's contention that use of his cane for ambulation due to his service-connected left knee disability has caused or worsened a disability of the right upper extremity. 

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


